Citation Nr: 0607155	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for a left hand 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to a compensable evaluation for degenerative 
disc disease, with protrusion of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970 and from February 1981 to April 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to a compensable evaluation for 
degenerative disc disease, with protrusion of the lumbar 
spine, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss was aggravated by 
service.

2.  There is no competent medical evidence of record showing 
a right ear hearing loss within the meaning of VA 
regulations.

3.  The veteran does not have a left hand disorder 
attributable in anyway to service.

4.  The veteran has a left knee disorder attributable to 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).

3.  The criteria for service connection for a left hand 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2005).

4.  The criteria for service connection for a left knee 
disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a May 2004 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 2001.   Thereafter, the RO provided 
notice in May 2004.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Dickinson County Healthcare System; 
and VA examination reports dated in January 2002, February 
2003, and April 2003.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.



Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss and arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Bilateral  Hearing Loss
The veteran claims entitlement to service connection for 
bilateral hearing loss.  He alleges that his hearing acuity 
decreased throughout his period of service.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records demonstrate that the veteran had a 
mastoid operation of the left ear in 1949, which resulted in 
some residual hearing loss, in the left ear.    

Upon discharge, from his first period of service, in 
September 1970, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
5
x
15
LEFT
----
20
30
x
40

During, the veteran's period of active duty with the Army 
National Guard, on the authorized audiological evaluation, in 
January 2002, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
25
15
10
5
LEFT
----
35
40
50
50

Average puretone thresholds were 14 in the right ear and 44 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The veteran was diagnosed as having 
hearing within normal limits, in the right ear, and mild to 
moderate mixed hearing loss, in the left ear. 

Post-service, on the authorized audiological evaluation, in 
April 2003, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
5
15
15
LEFT
----
30
30
45
45

Average puretone thresholds were 12 in the right ear and 38 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  The veteran was diagnosed as having 
asymmetric conductive loss on the left; however, his right 
ear hearing was within normal limits, on all tests performed.  
The examiner also opined that a review of the service medical 
records demonstrated aggravation of the veteran's left ear 
hearing loss between enlistment in November 1967 and 
separation in September 1970.  

Upon review of the aforementioned medical evidence the Board 
holds that service connection is warranted for left ear 
hearing loss.  Under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, in particular, the April 2003 
examiner's finding, such a conclusion cannot be made in this 
case.  Rather, the evidence is deemed to be at least in 
relative equipoise as to whether the veteran's left ear 
hearing loss was aggravated by service.  Thus, service 
connection for left ear hearing loss is warranted.

As to the veteran's claimed right ear hearing loss, the post-
service medical evidence does not reveal right ear hearing 
loss disability as required by VA regulation.  In the absence 
of a current disability, the claim for service connection for 
hearing loss, right ear, is denied. Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, service connection is warranted for left ear 
hearing loss, but not warranted for right ear hearing loss.


Left Hand
The veteran seeks entitlement to service connection for a 
left hand disorder.  Other than the veteran's lay 
contentions, the record contains no indication that he has 
any current left hand disorder that is causally related to 
his active service, or any incident therein.  Service medical 
records are silent regarding any complaint or finding of a 
left hand disability or injury.  

Similarly, the post-service medical evidence of record is 
negative for any notations of complaints of a left hand 
disorder.  In January 2002, the veteran was scheduled for a 
general VA examination.  He denied having any hand disorder.  
Physical examination demonstrated full active and passive 
range of motion of the joints of the upper extremities, 
including the hands, without pain.  No abnormalities were 
noted.  There was good grip strength and no crepitus was 
heard or palpated.  The examiner noted that there was 
insufficient clinical evidence or documentation to provide an 
acute or chronic diagnosis for a hand disorder.  X-ray of the 
hand was normal.  

The Board has considered the veteran's current lay 
contentions that he currently has a left hand disorder that 
is related to his period of service.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  VA examination was unable to 
demonstrate a left hand disorder; moreover, the veteran 
himself denied a left hand disorder to the January 2002 
examiner.  Additionally, post-service medical records are 
silent as to a diagnosis or treatment of a left hand 
disorder.  Notwithstanding the veteran's allegation, the 
medical evidence of record does not establish that the 
veteran's has a current left hand disorder.  In any event, 
the record contains absolutely no probative evidence 
supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a left hand 
disorder.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a left hand disorder.  38 U.S.C.A. § 5107(b).

Left Knee 
The veteran seeks entitlement to service connection for a 
left knee disorder.    Upon review of the medical evidence of 
record, the Board finds that service connection is warranted 
for a left knee disorder.

Private treatment records from M. J. Occhietti, M.D., 
indicate that he had been treating the veteran for a left 
knee injury, which occurred in March 2002, during the 
veteran's period of service.  In March 2003, an MRI noted 
mild degenerative changes and a complete tear to the medial 
meniscus and some degenerative tearing of the lateral 
meniscus.  The veteran underwent a left knee arthroscopy with 
partial medial meniscectomy, partial lateral meniscectomy, 
excision of medial parapatellar plica for a tear lateral 
meniscus left knee, chondromalacia of medial and lateral 
femoral condyle, enlarged medical parapatellar plica.  

In light of the fact that Dr. Occhietti has documented a 
current left knee disorder that began during the veteran's 
period of service, the Board finds that service connection is 
warranted.  As noted above, under the benefit-of-the-doubt 
rule, for the veteran to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  Thus, service 
connection for a left knee disorder is warranted.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for a left hand disorder is denied.

Service connection for a left knee disorder is granted.


REMAND

The veteran alleges entitlement to a compensable evaluation 
for degenerative disc disease, with protrusion, lumbar spine.

It is noted that the last VA examination that assessed the 
severity of the veteran's low back disability was performed 
in February 2003.  In February 2006, the veteran's 
representative requested an additional VA examination to 
assess the current severity of his low back disability.  The 
Board finds that an additional VA examination would be 
helpful in the adjudication of the matter.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all necessary 
steps to obtain VA treatment records from 
March 2004.  

2.  The veteran should also be provided a 
VA orthopedic examination to determine 
the current severity of the degenerative 
disc disease, with protrusion, lumbar 
spine.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of 
motion studies and commentary as to the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.

3.  After completing the above 
development, the RO should again address 
the veteran's appeal for an increased 
evaluation for degenerative disc disease, 
with protrusion of the lumbar spine.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


